                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


JACOB REA’SHAW HERNDON, #199908                  §
                                                 §
VS.                                              §               CIVIL ACTION NO. 4:18cv822
                                                 §
DENTON CO. JAIL, et. al                          §

                                     ORDER OF DISMISSAL

         This case was referred to United States Magistrate Judge Christine A. Nowak, who issued a

Report and Recommendation concluding that Plaintiff’s case should be dismissed without prejudice.

The Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact

and recommendations for the disposition of such action, has been presented for consideration.

No objections having been timely filed, the court concludes that the findings and conclusions

of the Magistrate Judge are correct and adopts the same as the findings and conclusions of the

court.

         It is therefore ORDERED that Plaintiff’s complaint is DISMISSED without prejudice.

All motions by either party not previously ruled on are hereby DENIED.

             .    SIGNED this the 14th day of March, 2019.




                                                          _______________________________
                                                          RICHARD A. SCHELL
                                                          UNITED STATES DISTRICT JUDGE
